Title: To George Washington from William Gordon, 26 September 1785
From: Gordon, William
To: Washington, George



My dear Sir
Jamaica Plain [Mass.] Sepr 26. 1785

I hope your tour has proved satisfactory, & that the obstructions in the river are not invincible, but that the expence of removing them, will be far short of the advantage. The memoirs furnish me with some circumstances, to which I was before a stranger. But in certain places the colouring is too strong. It did not require the bold judgment of a most experienced general to relinquish the Canada expedition, when there were not the means of prosecuting it with any reasonable prospect of success. There was no great manoeuvring in his extricating himself from the critical situation into which he had been brought, perhaps not wholly by the negligence of the militia, but partly by his dropping the night before the hint of his meaning to remain upon the spot till the next morning, & which was forwarded to the British commander. The stupidity of Grant in not going down immediately to & securing the Ford, but passing down a longer road to come upon the Marquis, that the Marquis had to pass in order to his gaining the Ford, opened a door for the escape of the latter, which his good sense could not miss of improving. But I should be glad to know from your Excellency, whether Grant had seven thousand men; & whether besides Grays being on the Marquis’s left with the light infantry, Generals Howe & Clinton were advancing by the Ridge road with the main body of the British army. I am apprehensive, that Howe had quitted the command before the affair alluded to happened. I have frequently recollected what our friend Genl Knox

said to me upon the occasion, “Here we were saved by pure providence without any interposition of our own.”
I do not recollect having had the matter represented before as in the Memoirs, on the arrival of the French fleet the Marquis was joined by 3000 French troops, when taking command of the whole, he put in motion all the springs he got ready, Cornwallis was now entangled on every side, while the Marquis took a strong position at Williamsburg. Wish to be informed, whether the French joined the Marquis after landing, & whether he commanded the whole, & whether the French were with him, when he took his strong position at Williamsburg.
As to what follows in the Memoirs “The inducements for attacking the British general, before he had finished his works, had never been so strong as at this moment, but the Marquis still governed by the dictates of that judgment &c. would not sacrifice a sure operation for the uncertain glory of a battle” it might have been spared; for nothing would have been more censurable than an attack at that period, when he was acquainted with the plan of operations concerted against Cornwallis.
Though I cannot place him next to Genl Washington, yet I shall attend to your Excellency’s observation, that the Marquis deserves all the gratitude which this country can render, & in speaking to his commendation I shall take heed to do it, in the way you suggest. Information as to the points above mentioned, when leisure will admit of your giving them, will further oblige Your Excellency’s sincere friend & humble servant

William Gordon


Mrs Gordon unites in best regards to Self & Lady, for whom I have laid aside some tulips & other flowering roots which I mean to send by the first ship for Alexandria.

